Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  “trace bonded” should read “trace is bonded”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady (U.S. PG Pub. # 2002/0131715 A1).
In Re claim 1, ‘715 teaches an apparatus, comprising: an optical trace (7) bonded to a die or a chip (1), the die or the chip made at least in part of a semiconductor material (silicon, par. 0012); and a direct oxide bond (par. 0015 – 0020) between the optical trace and the die or the chip.

In Re claim 2, ‘715 teaches wherein the direct oxide bond comprises an oxide-to-oxide bond (fibre is silica and silica is bonded to 2A of chip 1, pars. 0017, 0018)  formed at room temperature (par. 0020) or at a temperature near or below room temperature.

In Re claim 3, ‘715 teaches wherein the optical trace comprises one of an optically transparent material (light propagates through fiber 7 thus is optically transparent), a photonic material, or a semiconductor material, and the direct oxide bond is optically transparent, at least in part (par. 0018).

In Re claim 12, ‘715 teaches a second optical trace (another of fibre 7 in block 8) bonded to the die or the chip.

Claims 1, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klamkin et al. (U.S. PG Pub. # 2017/0207600 A1).
	In Re claim 1, ‘600 teaches an optical trace (104) bonded to a die or a chip, the die or the chip made at least in part of a semiconductor material (pars. 0055, 0104, 0144); and a direct oxide bond between the optical trace and the die or the chip (par. 0085, 0100).

	In Re claims 10 and 11, ‘600 teaches wherein the optical trace is bonded to the chip, and the chip comprises an optoelectronic chip (100 can be an SOA or modulator, pars. 0011, 0119) comprising an optical conduit of Si or LiNbO3 (waveguide, pars. 0062 or 0119).

	In Re claim 14, ‘600 teaches wherein the optical trace comprises a rectangular waveguide (as seen in drawing, 104 has a rectangular cross-section).

Claims 1, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawnay et al. (WO 02/075387 A2).

	In Re claim 1, ‘387 teaches an apparatus, comprising: an optical trace (3) bonded to a die or a chip (2), the die or the chip made at least in part of a semiconductor material (2A and 2B are silicon, pg. 5); and a direct oxide bond (pgs. 5 and 11) between the optical trace and the die or the chip (fig. 4).

	In Re claim 7, ‘387 teaches wherein the optical trace comprises a rib member (3) of an optical waveguide, the rib member direct oxide-bonded (pgs. 5 and 11) to a semiconductor material (2A, silicon) of a die or a chip to make the optical waveguide, wherein the optical waveguide comprises the rib member, the direct oxide bond, and the semiconductor material of the die or the chip (fig. 4).

	In Re claim 8, ‘387 teaches wherein the optical trace comprises a rib member (3) of an optical waveguide, the rib member direct oxide-bonded (pgs. 5 and 11) to a substrate (2); wherein the substrate is at least partly optically transparent (2A is silicon); and wherein the optical waveguide comprises the rib member, the direct oxide bond, and the at least partly optically transparent substrate (fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 4 – 6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. PG Pub. # 2002/0131715 A1).
In Re claims 4 – 6, 9 and 13, ‘715 teaches the apparatus of claim 1 and direct oxide bonding optical fibers to other optical components such as lasers other rib waveguides (chips) or photodetectors, or bonding together two rib waveguides or two optical fibers without an optical coupler (pars. 0016, 0026, 0027).
‘715 is expressly silent to wherein the optical trace transmits a light or an electromagnetic radiation between a first die or chip and a second die or chip; 
wherein the optical trace is direct oxide bonded to the first die or chip and to the second die or chip; 
wherein the optical trace provides an optical path between the first die or chip and the second die or chip in the absence of an optical coupler; 
wherein the optical trace is direct oxide-bonded to a substrate and to multiple dies or chips; 
wherein the optical trace provides a continuous waveguide, an optical bus, and an unbroken optical pathway between the multiple dies or chips; and 
wherein the optical trace is formed in an optically-enabled interposer.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further directly bond another end of the optical fibers 7 (optical trace, whereby each is a continuous waveguide, a bus and an unbroken pathway) to laser diodes, photodetectors and another chip 1 (second chip), whereby the first end resides within interposer (8), so as to allow for a multitude of placement options of the first and second chips within a communication system depending upon the overall configuration of the system since optical fiber is flexible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874